USCA11 Case: 20-14529    Date Filed: 09/22/2021   Page: 1 of 5



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14529
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:16-cr-20394-JEM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


WILLIAM RAYMUNDO SEQUEIRA,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                           (September 22, 2021)

Before WILLIAM PRYOR, Chief Judge, WILSON and ROSENBAUM, Circuit
Judges.

PER CURIAM:
          USCA11 Case: 20-14529        Date Filed: 09/22/2021    Page: 2 of 5




      William Sequeira, a federal prisoner, appeals pro se the denial of his

motions for compassionate release and to reconsider its adverse ruling. 18 U.S.C.

§ 3582(c)(1)(A). The district court ruled that the statutory sentencing factors

weighed against granting Sequeira a sentence reduction. See id. § 3553(a).

Sequeira argues that he was entitled to release due to the threat COVID-19 poses to

his health and that the district court violated his rights to due process and to avoid

being twice put in jeopardy by finding that he continued to pose a danger to the

community without holding an evidentiary hearing. We affirm.

      Sequeira moved to reduce his sentence based on the First Step Act of 2018.

Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018). He sought a reduction

based on his age of 60 and his hypertension, which he alleged increased his risk to

experience complications from COVID-19. Sequeira alleged that he had served 45

months of his sentence of 120 months of imprisonment following his plea of guilty

to receiving material involving the sexual exploitation of minors, 18 U.S.C.

§ 2252(a)(2), and that he posed no danger to society. The government opposed

Sequeira’s motion and argued that his hypertension did not constitute an

extraordinary and compelling reason to reduce his sentence because the Bureau of

Prisons had taken measures to combat COVID-19 and no inmate at his facility had




                                           2
          USCA11 Case: 20-14529         Date Filed: 09/22/2021    Page: 3 of 5



tested positive for the virus and that the completion of his sentence was necessary

to protect the community and children.

      The district court denied Sequeira’s motion on the ground that the “totality

of the circumstances did not warrant . . . release.” The district court found that the

risk Sequeira posed to the “safety of the community—especially children”

outweighed the risk posed by his hypertension because the Bureau had

“implemented heightened measures . . . to sharply mitigate the risks of COVID-19

transmission.” The district court stated that Sequeira’s “120-month sentence is a

reflection of such worry [for public safety], and . . . [he] failed to set forth any

reason to believe that he no longer poses such a threat.”

      We review the denial of motions for compassionate release and for

reconsideration for abuse of discretion. United States v. Harris, 989 F.3d 908, 911

(11th Cir. 2021) (release); United States v. Simms, 385 F.3d 1347, 1356 (11th Cir.

2004) (reconsideration). “A district court abuses its discretion if it applies an

incorrect legal standard, follows improper procedures in making the determination,

or makes findings of fact that are clearly erroneous.” Harris, 989 F.3d at 911

(quoting Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1267 (11th Cir. 2019)).

“When review is only for abuse of discretion, it means that the district court had a

‘range of choice’ and that we cannot reverse just because we might have come to a

different conclusion had it been our call to make.” Id. at 912.


                                            3
          USCA11 Case: 20-14529        Date Filed: 09/22/2021    Page: 4 of 5



      The district court did not abuse its discretion by denying Sequeira’s motion

for compassionate release. The district court reasonably determined that the nature

and circumstances of Sequeira’s crime, the need to protect the public, and the need

to deter him from similar future criminal conduct weighed against reducing his

sentence. See 18 U.S.C. § 3553(a). The district court accorded substantial weight to

Sequeira’s offense, which involved accessing 102 video files, more than half of

which exceeded five minutes, and 32 images of toddlers being sexually abused,

and reasoned that he still posed a danger to children. That the district court at

sentencing granted Sequeira’s motion for a downward variance based on a psycho-

sexual evaluation that “indicate[d] that he [was] not likely to be a recidivist” does

not conflict with its later refusal to reduce Sequeira’s sentence on the basis his

offense warranted a 120-month sentence and he should have to serve more than 45

months to satisfy the statutory purposes of sentencing. Sequeira was not entitled to,

nor was the district court obligated to hold, a hearing before denying his motion.

See United States v. Caraballo-Martinez, 866 F.3d 1233, 1249 (11th Cir. 2017).

We cannot say that the district court abused its discretion by determining that the

sentencing factors weighed against Sequeira’s early release.

      The district court also did not abuse its discretion when it denied Sequeira’s

motion for reconsideration. “The only grounds for granting a Rule 59 motion are

newly-discovered evidence or manifest errors of law or fact.” Arthur v. King, 500


                                           4
          USCA11 Case: 20-14529        Date Filed: 09/22/2021    Page: 5 of 5



F.3d 1335, 1343 (11th Cir. 2007) (quoting In re Kellogg, 197 F.3d 1116, 1119

(11th Cir. 1999)) (alteration adopted). So, as the district court stated, Sequeira

could not use his motion to reconsider to “re-assert arguments previously raised in

his Motion for Compassionate Release/Reduction in Sentence” and “ask the Court

to rethink what [it] already thought through.” See Richardson v. Johnson, 598 F.3d

734, 740 (11th Cir. 2010) (“A motion for reconsideration cannot be used ‘to

relitigate old matters, raise argument or present evidence that could have been

raised prior to the entry of judgment.’”).

      We AFFIRM the denial of Sequeira’s motion for compassionate release.




                                             5